Citation Nr: 0803233	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-06 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to June 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

In September 2007, the veteran testified before the 
undersigned at a travel Board hearing.  A transcript of that 
hearing has been associated with the claims folder.  

The issue of entitlement to service connection for myositis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Current tinnitus is related to active military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007). 

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal for entitlement to service connection for 
tinnitus, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Applicable laws and regulations in service connection claims

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection);  38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The veteran's June 1955 separation examination was negative 
for complaints or findings of tinnitus during service. 

In a January 2006 letter, Dr. H. Graves Hearnsberger stated 
that in the veteran's military noise exposure was 
contributory to his sensorineural hearing loss.  

In April 2006 the veteran underwent a VA audiological 
examination.  The veteran reported that his tinnitus started 
around 1954 and was the result of his noise exposure during 
service.  His noise exposure occurred when he worked in the 
Corp of Engineers doing demolition work without protection.  
He stated that his tinnitus was a constant, bilateral "high 
pitched ring".

The examiner noted that the veteran's whisper test at his 
discharge was normal.  The examiner concluded that due to the 
nature of the whisper test and no complaint of tinnitus found 
in the service medical records, he would have to resort to 
mere speculation to state that the veteran's current hearing 
loss and tinnitus were related or unrelated to his report of 
noise exposure while in service.

In November 2006 the veteran underwent another VA 
audiological examination.  In an April 2007 addendum, the VA 
examiner stated that a whisper test is neither ear nor 
frequency specific, nor is it particularly sensitive to mild 
hearing losses.   However it was unlikely that the veteran 
would have passed the test with his current level of hearing 
loss.  The VA examiner therefore concluded that it was not 
likely that the veteran's current tinnitus was a result of 
the noise exposure that he reported while in service.

At his September 2007 hearing, the veteran testified that he 
was a demolition specialist who used a jackhammer a lot.  He 
stated that his tinnitus began at the same time his hearing 
loss began.  He reported first being treated for tinnitus in 
1976.

Analysis

With regard to the elements necessary to establish service 
connection, there is no dispute that the veteran has current 
tinnitus.

The veteran is competent to report noise exposure in service, 
and his report of exposure to noise from a jackhammer and 
other demolition devices is consistent with the circumstances 
of his service.  Accordingly, the evidence is in favor of the 
element of an in-service injury.

The remaining question is whether the current tinnitus is the 
result of the noise exposure in service.

There are conflicting medical opinions on this question.  The 
VA examiner concluded that it was not likely that the 
veteran's current tinnitus was a result of the noise exposure 
that he reported while in service.

However, Dr. H. Graves Hearnsberger's January 2006 letter 
stated that in the veteran's military noise exposure was 
contributory to his sensorineural hearing loss.

While Dr. Hearnsberger did not specifically address tinnitus 
in his January 2006 letter, the Board notes that in a 
November 2006 rating decision, the RO granted the veteran's 
claim for entitlement to service connection for hearing loss 
on the basis of Dr. Hearnsberger's opinion.  Specifically, 
the RO indicated that more weight was given to Dr. 
Hearnsberger's opinion than the VA examiner's because it 
addressed how in-service noise exposure affected the 
veteran's hearing which had progressed since then and not 
just how the veteran's current level of hearing loss was 
related to that noise exposure.

The Board notes that the VA examiner similarly only related 
the veteran's current tinnitus to his noise exposure as his 
opinion was based on the separation examination's whisper 
test.

Additionally, the Board notes that an internet excerpt from 
the Merck Manual indicated that "more than 75 percent of 
ear-related problems include tinnitus as a symptom including 
injury from loud noises and explosions . . . ."  See 
Tinnitus: Middle Ear and Inner Ear Disorders: Merck Manuel 
Home Edition, http://www.merck.com/mmhe/sec19/ch220m.html.

The Board may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995). 

The Board therefore finds that Dr. Hearnsberger's opinion 
places the evidence in at least equipoise.  

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that service connection is warranted for tinnitus.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Regarding the veteran's claim for myositis, the veteran has a 
current diagnosis of myositis and he has testified to current 
myositis symptoms and a continuity of symptomatology.  

In an August 2007 statement, the veteran reported that his 
assignments as a water purification expert and demolition 
specialist in-service exposed him to environmental chemicals 
that caused his myositis.

Additionally, while numerous private medical records indicate 
that the veteran had myositis with a questionable etiology, 
an October 1997 treatment report stated that they could not 
rule out toxic-metabolic disorder.

An examination is therefore needed so that a medical 
professional can review the entire medical record, consider a 
complete history, and provide an informed opinion as to the 
relationship between the current myositis and service. 


g
Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine whether he has 
current myositis that is related to 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum.  

The examiner should provide an opinion as 
to whether the veteran has current 
myositis and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that the myositis 
began in service or is otherwise the 
result of a disease or injury in service 
to include possible exposure to 
environmental chemicals.  The examiner 
should provide a rationale for these 
opinions.

The examiner is advised that the veteran 
is competent to report in-service 
injuries.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examinations and to 
cooperate in the development of the 
claim. The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655.  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Then re-adjudicate the claim.  If any 
claim on appeal remains denied, issue a 
supplemental statement of the case before 
returning them to the Board, if otherwise 
in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JONATHAN B. KRAMER 
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


